          Case 1:18-cr-00188-NONE-SKO Document 25 Filed 04/24/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00188-NONE-SKO
12                                Plaintiff,             STIPULATION, FINDINGS, AND ORDER
13                          v.                           DATE: May 15, 2020
                                                         TIME: 8:30 a.m.
14   JUAN RIOS SOLIS,                                    COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          This case is set for sentencing on May 15, 2020. On April 17, 2020, this Court issued General

18 Order 617, which suspends all jury trials in the Eastern District of California scheduled to commence

19 before June 15, 2020, and allows district judges to continue all criminal matters to a date after June 1.

20 This and previous General Orders were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION AND ORDER                              1
30
          Case 1:18-cr-00188-NONE-SKO Document 25 Filed 04/24/20 Page 2 of 3


 1                                              STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.     By previous order, this matter was set for sentencing on May 15, 2020.

 5          2.     By this stipulation, defendant now moves to continue the sentencing until July 24, 2020.

 6 Since this is a sentencing, no time exclusion is needed.

 7          3.     The parties agree and stipulate, and request that the Court find the following:

 8                 a)      Counsel for defendant desires additional time to prepare for the sentencing

 9          hearing and the COVID-19 pandemic has presented some obstacles in preparation of the matter.

10          Additionally, the defendant needs an interpreter and that complicates the preparation process

11          given the current situation.

12                 b)      Counsel for defendant believes that failure to grant the above-requested

13          continuance would deny her the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                 c)      The government does not object to the continuance.

16                 d)      Probation has no objection to the date requested.

17                 e)      Based on the above-stated findings, the ends of justice are served by continuing

18          the case as requested.

19          IT IS SO STIPULATED.

20
     Dated: April 23, 2020                                    MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ LAUREL J. MONTOYA
23                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
24

25
     Dated: April 23, 2020                                    /s/ GALATEA DELAPP
26                                                            GALATEA DELAPP
27                                                            Counsel for Defendant
                                                              JUAN RIOS SOLIS
28

      STIPULATION AND ORDER                             2
30
         Case 1:18-cr-00188-NONE-SKO Document 25 Filed 04/24/20 Page 3 of 3


 1                                                   ORDER

 2         Pursuant to the parties’ stipulation, the sentencing hearing in this action is hereby continued to

 3 July 24, 2020 at 10:00 a.m. in Courtroom 5.

 4 IT IS SO ORDERED.

 5
        Dated:   April 23, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER                              3
30
